804 F.2d 622
Michael HARDWICK, et al., Plaintiffs-Appellants,v.Michael BOWERS, et al., Defendants-Appellees.
No. 83-8378.
United States Court of Appeals,Eleventh Circuit.
Nov. 17, 1986.

Kathleen L. Wilde, Atlanta, Ga., for plaintiffs-appellants.
Michael E. Hobbs, George M. Weaver, Asst. Attys. Gen., Atlanta, Ga., for Michael Bowers.
H. Allen Moye, Asst. Dist. Atty., Atlanta Judicial Circuit, Atlanta, Ga., for Slaton.
Marva Jones Brooks, George R. Ference, Atlanta, Ga., for Napper.
Nan D. Hunter, New York City, for ACLU.
Appeal from the United States District Court for the Northern District of Georgia;  Robert H. Hall, District Judge.ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES,
--- U.S. ---, 106 S.Ct. 2841, 92 L.Ed.2d 140
Before KRAVITCH and JOHNSON, Circuit Judges, and TUTTLE, Senior Circuit Judge.
JOHNSON, Circuit Judge:
Upon consideration of the opinion of the Supreme Court of the United States in Bowers v. Hardwick, et al., rendered June 30, 1986, and the mandate of that Court, it is ordered that the opinion of this Court in Hardwick v. Bowers, 760 F.2d 1202, reh. den., 765 F.2d 1123 (11th Cir.1985), be and is hereby VACATED.


1
It is further ordered that this case be and it is hereby REMANDED to the district court for the entry of a judgment in accordance with the opinion and judgment of the Supreme Court of the United States.